

Exhibit 10.1


DESCRIPTION OF DIRECTORS AND
NAMED EXECUTIVE OFFICERS COMPENSATION


In accordance with the “Frequently Asked Questions” bulletin posted by the staff
of the Division of Corporation Finance of the Securities and Exchange Commission
on November 23, 2004 on the Securities and Exchange Commission’s website, we are
disclosing the following information that the Securities and Exchange Commission
may deem to be material definitive agreements with our directors and executive
officers.


Bancorp does not compensate its directors. Each director of Bancorp is also a
director of the Bank. Meetings of the directors of Bancorp are held immediately
before or after meetings of the directors of the Bank. In 2005, directors of the
Bank received $2,000 per meeting of the Board of Directors attended in 2005.
Additionally, each non-employee member of a committee of the Board of Directors
of the Bank received a fee of $750 per committee meeting. A total of $168,153 in
the year ended December 31, 2005 was paid as directors’ fees and committee fees
for the Bank


We have not entered into employment agreements with any of the executive
officers, who are employed on an at-will basis. In 2006, the Bank’s executive
officers will earn the annual base salaries set forth opposite their names below
and will be entitled to a bonus, if any, as determined by the Compensation
Committee:


Name
 
Title
 
 
2006 Salary
 
Alan J. Hyatt
 
 
President and Chief Executive Officer
 
 
$
 
265,000
 
 
Melvin E. Meekins, Jr.
 
 
Executive Vice President
 
 
$
 
315,000
 
 
S. Scott Kirkley
 
 
Senior Vice President, Secretary and Treasurer
 
 
$
 
225,000
 
 
Thomas G. Bevivino
 
 
Chief Financial Officer

 
$
 
159,000
 
 
 



The executive officers are entitled to participate in the Bank’s 401(k) Plan and
in an Employee Stock Ownership Plan. The Bank makes a matching contribution of
50% of each executive officer’s 401(k) Plan contribution up to 6% of such
executive officer’s salary, and an additional non-matching contribution at the
discretion of the Board of Directors.

